390 U.S. 413 (1968)
REED
v.
MISSISSIPPI.
No. 858, Misc.
Supreme Court of United States.
Decided March 18, 1968.
APPEAL FROM THE SUPREME COURT OF MISSISSIPPI.
Joe T. Patterson, Attorney General of Mississippi, and Guy N. Rogers, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that the papers should be treated as a petition for a writ of certiorari and that certiorari be granted.